Citation Nr: 0312337	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to March 1947.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 1993 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for PTSD, rated 10 percent disabling, effective August 31, 
1992.  In January 1994, the veteran appeared for a personal 
hearing before a hearing officer at the RO.  By a September 
1994 hearing officer decision, the rating for the service-
connected PTSD was increased to 50 percent, and in a June 
2002 RO determination, the rating was increased to 70 
percent.  (A total rating based on individual 
unemployability due to service-connected disability was also 
assigned, effective from the date of the grant of service 
connection for PTSD).  Per AB v. Brown, 6 Vet. App. 35 
(1993), a claim remains in controversy where less than the 
maximum available benefit is awarded.  While the veteran 
receives compensation at the total disability rate, the PTSD 
has not been rated 100 percent.  

This case was previously before the Board in January 2003, 
when the Board arranged for additional development of the 
evidence.  The additional development has been completed, 
and that matter is addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for enhanced notice and assistance to claimants.  
The duty to notify the veteran specifically includes that he 
must be notified what evidence, if any, he is responsible 
for submitting to substantiate his claim.  The United States 
Court of Appeals for Veterans Claims (Court) has provided 
some guidance regarding VCAA mandated notification 
procedures.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in 
that it provided 30 days to respond to notice, which was 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.

There is no indication that the veteran received 
notification of the VCAA and implementing regulations.  
Furthermore, the Board sought to obtain further evidence 
pursuant to 38 C.F.R. § 19.9(a)(2), which is now invalid.  
Although the veteran failed to report for VA examination 
scheduled in May 2003, under the above-cited Federal Circuit 
decision, the Board may not proceed on the basis of its own 
development without remanding the claim to the AOJ for 
initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs 
to establish his claim, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.  

2.  The RO should also determine if any 
further assistance or notification to 
the veteran is required, including under 
the VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of 
the case, and give them the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The Board intimates no opinion as to the ultimate 
disposition warranted.  The purpose of this remand is to 
ensure compliance with the mandates of the above-cited 
decisions by the Court and the Federal Circuit.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


